Exhibit 99.2
November 22, 2015

CommunityOne Bancorp
1017 E. Morehead Street
Charlotte, North Carolina  28204
Ladies and Gentlemen:
As a holder of Parent Common Stock (as defined below), the undersigned (the
"Stockholder") understands that CommunityOne Bancorp, a North Carolina
corporation (the "Company"), and Capital Bank Financial Corp., a Delaware
corporation ("Parent"), are concurrently entering into an Agreement and Plan of
Merger, dated as of November 22, 2015 (as it may be amended from time to time,
the "Merger Agreement"), providing for, among other things, a merger of the
Company with and into Parent (the "Merger"), in which each of the issued and
outstanding shares of common stock, without par value, of the Company (the
"Company Common Stock") (other than shares of Company Common Stock owned by the
Company as treasury stock or owned by the Company or Parent) will be converted
into the right to receive the Merger Consideration. Terms used without
definition in this letter agreement shall have the meanings ascribed thereto in
the Merger Agreement.
The Stockholder acknowledges that, as an inducement for Company to enter into
the Merger Agreement, Company has required that the Stockholder enter into this
letter agreement and the Stockholder is willing to enter into this letter
agreement.
The Stockholder confirms his or her agreement with Parent, and Parent confirms
its agreement with the Stockholder, as follows:
1.
As used in this letter agreement, "Shares" means the shares of Class A Common
Stock of Parent ("Parent Common Stock") which the Stockholder owns of record or
beneficially and has the power to vote (for the avoidance of doubt, excluding
any shares underlying options exercisable for, or warrants to purchase, shares
of Parent Common Stock whether or not such shares are included as beneficially
owned by the Stockholder in Parent's most recent annual proxy statement) as of
the date of this letter agreement.  The Shares are owned by the Stockholder free
and clear of all encumbrances, voting arrangements and commitments of every
kind, except as would not restrict the performance of the Stockholder's
obligations under this letter agreement. The Stockholder represents and warrants
that the Stockholder has the sole or shared power to vote or direct the vote of
all Shares.

2.
At every meeting of the stockholders of Parent called, and at every
postponement, recess or adjournment thereof, and on every action or approval by
written consent of the stockholders of Parent, the Stockholder agrees to vote,
or cause to be voted, the Shares (excluding any Shares that may have been sold
by the Stockholder in compliance with paragraph 17) (a) in favor of (i) approval
of the Merger Agreement and (ii) any other matter that is required to be
approved by the shareholders of Parent to consummate the transactions
contemplated by the Merger Agreement, (b) against (i) any proposal made in
opposition to approval of the Merger Agreement or in competition with the Merger
and (ii) any Acquisition Proposal and (c) in favor of any postponement, recess
or adjournment at any meeting of the shareholders of the Parent relating to any
of the matters set forth in the foregoing clauses (a) or (b) if Parent has not
received proxies representing a sufficient number of shares necessary to obtain
the Requisite Parent Vote, in each case unless the Merger Agreement shall have
been amended or modified to increase the amount of Merger Consideration or cause
the receipt of the Merger Consideration to be taxable to the holders of Company
Common Stock without the Stockholder's written consent. Any such vote shall be
cast (or consent shall be given) by the Stockholder in accordance with such
procedures relating thereto so as to ensure that it is duly counted, including
for purposes of determining that a quorum is present and for purposes of
recording the results of such vote (or consent). The Stockholder hereby
irrevocably and unconditionally waives, and agrees not to exercise, any rights
of appraisal, any dissenters' rights and any similar rights relating to the
Merger that the Stockholder may directly or indirectly have by virtue of the
ownership of any Shares if the Effective Time occurs.

--------------------------------------------------------------------------------

3.
The Stockholder hereby revokes any and all previous proxies granted with respect
to the Shares.

4.
The Stockholder represents and warrants (a) that the Stockholder has duly
executed and delivered this letter agreement and has all authority and full
legal capacity to enter into this letter agreement; and (b) that, assuming the
due authorization, execution and delivery of this letter agreement by the
Company, this letter agreement is the Stockholder's legal, valid and binding
agreement and is enforceable against the Stockholder in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors' rights generally and subject to the general principles
of equity.

5.
The Stockholder further represents and warrants that the execution and delivery
of this letter agreement by the Stockholder does not, and the performance of his
or her obligations under this letter agreement and the consummation of the
transactions to be consummated by him or her as contemplated hereby will not,
(a) conflict with or violate any Law applicable to the Stockholder or by which
the Shares are bound or affected, (b) result in any breach of or violation of,
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of an
encumbrance on any of the Shares pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Stockholder is a party or by which the
Stockholder or the Shares are bound or affected, or (c) require any consent,
approval, authorization or permit of, or filing with or notification to, any
court or arbitrator or any governmental entity, agency or official except for
(i) applicable requirements, if any, of the Securities Exchange Act of 1934, as
amended, and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not
prevent, impair, delay or adversely affect the performance by the Stockholder of
his or her obligations under this letter agreement.

2

--------------------------------------------------------------------------------

6.
The Stockholder agrees that all representations, terms and conditions of this
letter agreement will apply to shares of Parent Common Stock of which the
Stockholder acquires record or beneficial ownership (and the power to vote)
after the date hereof and prior to the termination of this letter agreement,
whether upon the exercise of options, warrants or rights, the conversion or
exchange of convertible or exchangeable securities, or by means of purchase,
dividend, distribution, split-up, recapitalization, combination, exchange of
shares or the like, gift, bequest, inheritance, or as a successor in interest in
any capacity or otherwise.

7.
This letter agreement and all obligations of the parties hereunder shall
automatically terminate upon the termination of the Merger Agreement in
accordance with its terms; provided, however, that (i) this paragraph 7 and
paragraphs 11, 12, 13, 14, 15, 18, 20 and 21 hereof shall survive any such
termination and (ii) such termination shall not relieve any party of any
liability or damages resulting from any willful and intentional breach of this
letter agreement occurring prior to such termination; provided, further, that
upon termination of the Merger Agreement under circumstances where the
Termination Fee is payable to the Company and such Termination Fee is paid in
full, the Company shall be precluded from any remedy against the Stockholder in
connection with this letter agreement or the transactions contemplated hereby,
at law or in equity or otherwise, and the Company shall not seek to obtain any
recovery, judgment, or damages of any kind, including consequential, indirect,
or punitive damages, against the Stockholder or its affiliates or any of their
respective directors, officers, employees, partners, managers, members,
shareholders or affiliates or their respective representatives in connection
with this letter agreement or the transactions contemplated hereby.

8.
The Stockholder is entering into this letter agreement solely in his or her
capacity as a record or beneficial owner of the Shares and nothing herein is
intended to or shall limit or affect any actions taken by the Stockholder,
solely in his or her capacity as a director or officer of Parent (or a
Subsidiary of Parent).

9.
The Stockholder hereby authorizes Parent and the Company to publish and disclose
in any announcement or disclosure in connection with the Merger the
Stockholder's identity and ownership of the Shares and the nature of the
Stockholder's obligations under this letter agreement.

10.
The Stockholder agrees that, prior to the termination of this letter agreement,
the Stockholder shall not take any action that would make any representation or
warranty of the Stockholder contained herein untrue or incorrect or have the
effect of preventing, impairing, delaying or adversely affecting the performance
by the Stockholder of his or her obligations under this letter agreement other
than to a de minimis extent. The Stockholder agrees, without further
consideration, to execute and deliver such additional documents and to take such
further actions as necessary or reasonably requested by the Company to confirm
and assure the rights and obligations set forth in this letter agreement.

11.
THIS LETTER AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The
parties hereby irrevocably submit to the jurisdiction of the courts of the State
of Delaware and the federal courts of the United States of America located in
the State of Delaware solely in respect of the interpretation and enforcement of
the provisions of this letter agreement and of the documents referred to in this
letter agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such
documents, that it, he or she is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this letter agreement or any
such document may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware State or federal court. The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in paragraph 13 or in such other manner as may
be permitted by Law shall be valid and sufficient service thereof.

3

--------------------------------------------------------------------------------

12.
The parties to this letter agreement acknowledge and agree that any controversy
which may arise under this letter agreement and the other documents referred to
in this letter agreement and in respect of the transactions contemplated hereby
and thereby, is likely to involve complicated and difficult issues and,
therefore, each such party irrevocably and unconditionally waives any right it
may have to a trial by jury in respect of any legal action arising out of or
relating to this letter agreement and the other documents referred to in this
letter agreement, and in respect of the transactions contemplated hereby and
thereby.  The parties to this letter agreement certify and acknowledge that (a)
such party has not represented, expressly or otherwise, that such party would
not seek to enforce the foregoing waiver in the event of a legal action, (b)
such party has considered the implications of this waiver, (c) such party makes
this waiver voluntarily and (d) such party has been induced to enter into this
letter agreement by, among other things, the mutual waivers and certifications
in this paragraph 12.

13.
Any notice, request, instruction or other document to be given hereunder by
either party to the other shall be in writing and delivered personally or sent
by registered or certified mail, postage prepaid, by facsimile or by overnight
courier addressed, if to the Stockholder, to the address or facsimile number, as
applicable, set forth in Schedule I hereto, and, if to the Company, in
accordance with Section 9.5 of the Merger Agreement, or to such other persons or
addresses as may be designated in writing by the party to receive such notice as
provided above.

14.
This letter agreement shall not be assignable by operation of law or otherwise.
Any purported assignment in violation of this letter agreement is void.

15.
The Stockholder recognizes and acknowledges that a breach of any covenants or
agreements contained in this letter agreement will cause the Company to sustain
damages for which it would not have an adequate remedy at law for money damages,
and therefore the Stockholder agrees that in the event of any such breach, the
Company shall be entitled to specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which the Company may be entitled, at law or in equity. It is
accordingly agreed that the Company shall be entitled to an injunction or
injunctions to prevent breaches of this letter agreement and to enforce
specifically the terms and provisions of this letter agreement in any court of
the United States or any state having jurisdiction.

4

--------------------------------------------------------------------------------

16.
The effectiveness of this letter agreement shall be conditioned upon the
execution and delivery of the Merger Agreement by the parties thereto, which
shall occur concurrently herewith.

17.
The Stockholder agrees not to, prior to the Termination Date, (i) offer for
sale, sell, transfer, tender, pledge, encumber, assign or otherwise dispose of,
or enter into any contract, option or other arrangement or understanding with
respect to, or consent to the offer for sale, sale, transfer, tender, pledge,
encumbrance, assignment or other disposition of any of the Shares or (ii) except
as set forth herein, enter into any voting arrangement, whether by proxy, voting
agreement, voting trust or otherwise, with respect to any of the Shares, and
shall not commit or agree to take any of the foregoing actions; provided, that
the foregoing shall not prohibit the Stockholder from (a) disposing of or
surrendering Shares to the Parent in connection with the vesting, settlement or
exercise of the Parent Restricted Stock Awards, the Parent Equity Awards or
warrants to purchase shares of Parent Common Stock for the payment of taxes
thereon or, in respect of the Parent Equity Awards, the payment of the exercise
price thereon, (b) disposing of Shares in a broker-assisted cashless exercise of
the Parent Equity Awards expiring during the term of this letter agreement up to
the amount necessary to pay the exercise price in respect thereof and any
related taxes or (c) selling Shares in a broadly marketed public offering
following the receipt of the Requisite Company Vote. In furtherance of the
foregoing, the Stockholder hereby authorizes and instructs the Parent to
instruct its transfer agent to enter a stop transfer order with respect to all
of the Shares for the period from the date hereof until the Termination Date, or
with respect to broadly marketed public offerings, the date Parent obtains the
Requisite Parent Vote.  .

18.
The Company acknowledges and agrees that nothing in this letter agreement shall
be deemed to vest in the Company any direct or indirect ownership or incidence
of ownership of or with respect to any Shares. All rights, ownership and
economic benefits of and relating to the Shares shall remain vested in and
belong to the Stockholder, and the Company shall have no authority to manage,
direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of the Parent or exercise any power or authority to
direct the Stockholder in the voting of any of the Shares, except as otherwise
expressly provided herein.

19.
Any provision of this letter agreement may be (i) waived in whole or in part in
writing by the party benefited by the provision or by both parties or (ii)
amended or modified at any time by an agreement in writing between the parties
hereto executed in the same manner as this letter agreement.

20.
The Merger Agreement and this letter agreement (including the documents and
instruments referred to herein) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, and supersede all
other prior agreements and understandings, both written and oral, between the
parties, with respect to the subject matter hereof.

5

--------------------------------------------------------------------------------

21.
In the event that any provision of this letter agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this letter agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this letter agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.

[Signature Page Follows]
6

--------------------------------------------------------------------------------

Please confirm that the foregoing correctly states the understanding between the
undersigned and you by signing and returning to a counterpart hereof.



    Very truly yours,          
Crestview-NAFH, LLC.
               
By:
/s/ Ross A. Oliver    
Name:
Ross A. Oliver
   
Title:
Vice President



 

--------------------------------------------------------------------------------

Accepted and agreed as of the date set forth above.
 
 
CommunityOne Bancorp.
               
By:
/s/ Robert L. Reid    
Name:
Robert L. Reid
   
Title:
President and CEO

 

--------------------------------------------------------------------------------

Schedule I: Shareholder Address
Crestview-NAFH, LLC
c/o Crestview
667 Madison Avenue, 10th floor
New York, NY 10065
Attention:                          Ross A. Oliver
Facsimile:                          (212) 906-0794